Opinion filed December 17, 2015




                                       In The

        Eleventh Court of Appeals
                                     __________

                              No. 11-15-00308-CV
                                  __________

                 IN THE INTEREST OF D.W., A CHILD


                On Appeal from the County Court at Law No. 2
                                  Ector County, Texas
                      Trial Court Cause No. CC2-3302-PC


                     MEMORANDUM OPINION
      This is an attempted appeal from an order in which the trial court terminated
the parental rights of D.W.’s parents. An appeal in a parental termination case is
an accelerated appeal. TEX. FAM. CODE ANN. § 263.405(a) (West 2014); TEX. R.
APP. P. 28.4. The trial court signed the order of termination on October 22, 2015.
Appellant, the mother of the child, filed a notice of appeal on December 2, 2015,
and an amended notice of appeal on December 3. Because this is an accelerated
appeal, Appellant’s notice of appeal was due within twenty days after the order
was signed, which would have made it due on November 12, 2015, because the
twentieth day—November 11—was a holiday. See TEX. R. APP. P. 4.1(a), 26.1(b).
Even with the fifteen-day extension allowed by TEX. R. APP. P. 26.3, the time for
filing the notice of appeal in this case had already expired when Appellant filed her
notice of appeal. In a letter dated December 2, 2015, we informed counsel for
Appellant that the notice of appeal appeared to be untimely. See TEX. R. APP. P.
26.1(b), 28.1(b). We requested that Appellant respond on or before December 7
and show grounds to continue the appeal. We also informed Appellant that the
appeal was subject to dismissal for want of jurisdiction. See TEX. R. APP. P. 42.3.
      In response to this court’s letter, Appellant has filed a motion for extension
of time to file appeal. However, we are without authority to grant such a motion
for extension. Absent a timely notice of appeal, this court is without jurisdiction to
consider an appeal. Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563
(Tex. 2005); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 234 (Tex. App.—
Houston [1st Dist.] 2007, no pet.); see also Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997). Pursuant to TEX. R. APP. P. 2, we are prohibited from suspending
the Rules of Appellate Procedure “to alter the time for perfecting an appeal in a
civil case.” We dismiss this appeal in accordance with TEX. R. APP. P. 42.3(a).
      This appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


December 17, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2